

116 S612 IS: Saudi Nuclear Nonproliferation Act of 2019
U.S. Senate
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 612IN THE SENATE OF THE UNITED STATESFebruary 28, 2019Mr. Markey (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require a joint resolution of approval for the entry into effect of a civilian nuclear
			 cooperation agreement with Saudi Arabia, and for other purposes.
	
 1.Short titleThis Act may be cited as the Saudi Nuclear Nonproliferation Act of 2019. 2.Sense of CongressIt is the sense of Congress that—
 (1)the United States should not approve a civilian nuclear cooperation agreement with Saudi Arabia until the Government of Saudi Arabia—
 (A)has been truthful and transparent with regard to the death of Jamal Khashoggi; (B)has renounced uranium enrichment and reprocessing on its territory, as well as agreed to an Additional Protocol with the International Atomic Energy Agency; and
 (C)has made significant progress on the protection of human rights, including through the release of political prisoners;
 (2)the United States and Saudi Arabia have traditionally shared an important strategic partnership, which includes joint efforts—
 (A)to combat terrorism; (B)to ensure regional stability; and
 (C)to address other common challenges; (3)the strategic partnership between the United States and Saudi Arabia should be based on—
 (A)the pursuit of shared national security interests; and (B)respect for human rights and the rule of law; and
 (4)any decision by the Government of Saudi Arabia to pursue civilian nuclear cooperation with the Russian Federation or the People’s Republic of China, or without signing a civilian nuclear cooperation agreement with the United States, would—
 (A)harm efforts to promote nuclear nonproliferation; and (B)seriously undermine the strategic partnership between the United States and Saudi Arabia.
 3.Statement of policyIt shall be the policy of the United States— (1)to require the Government of Saudi Arabia to renounce uranium enrichment and spent fuel reprocessing on its territory for the duration of a civilian nuclear cooperation agreement with the United States;
 (2)to require the Government of Saudi Arabia to sign and implement the Additional Protocol with the International Atomic Energy Agency as part of a civilian nuclear cooperation agreement with the United States;
 (3)to oppose, through the Nuclear Suppliers Group, the sale of nuclear technology to Saudi Arabia until the Government of Saudi Arabia has renounced uranium enrichment and reprocessing on its territory as part of a civilian nuclear cooperation agreement with the United States; and
 (4)to seek modification of the guidelines of the Nuclear Suppliers Group relating to the transfer of nuclear technology, as applied with respect to Saudi Arabia, until Saudi Arabia has renounced enrichment and reprocessing on its territory.
 4.Congressional approval required for civilian nuclear cooperation agreementNotwithstanding any other requirements under section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), a civilian nuclear cooperation agreement with Saudi Arabia may only enter into effect on or after the date on which each of the following has occurred:
 (1)The President has submitted a proposed agreement with Saudi Arabia in accordance with the requirements of such section 123.
 (2)In conjunction with the submission referred to in paragraph (1), the President has submitted to Congress an unclassified report (which may include a classified annex) that describes each of the following:
 (A)The extent to which the Government of Saudi Arabia has been truthful and transparent in its investigation into the death of Jamal Khashoggi.
 (B)Whether those responsible for his death have been prosecuted or otherwise held accountable for such act.
 (C)The extent to which Saudi Arabia has renounced uranium enrichment and reprocessing on its territory or will commit to renouncing such enrichment and reprocessing as part of the proposed agreement with the United States.
 (D)Whether Saudi Arabia has agreed to sign and implement an Additional Protocol with the International Atomic Energy Agency.
 (E)The extent to which Saudi Arabia has cooperated, or is pursuing cooperation, with the People’s Republic of China or with any other foreign governments on advancing its missile programs and acquiring missile and other associated technologies that would be restricted under the Missile Technology Control Regime.
 (F)The extent to which Saudi Arabia has made substantial progress on improving the protection of human rights, including through the release of political prisoners.
 (3)On or after the date of the submission of the proposed agreement and report required under paragraphs (1) and (2), a joint resolution stating that Congress approves such agreement has been enacted.